Citation Nr: 0706810	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.  


FINDING OF FACT

The veteran's PTSD is manifested by serious social detachment 
and significantly impaired industrial adaptability due to 
depression, anxiety, sleep disturbance, difficulty 
concentrating, and memory loss.


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's current rating for PTSD is 50 percent under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  Under Code 
9411, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2006).

Records on file include records from the Vet Center which 
include a March 2003 mental status evaluation.  It was 
indicated that the veteran was neat in appearance, but had an 
anxious manner and his speech was at a retarded pace. Motor 
activity was tense and judgment was fair.

Records from counseling sessions with a VA intern marriage 
and family therapist, dated in November 2004 diagnosed the 
veteran as having PTSD with symptoms including major 
impairment in employment, socialization, family relations, 
judgment, thinking, and mood.  The intern marriage and family 
therapist indicated that the veteran tends to avoid people, 
neglects his daughter and his grandchildren, and is 
frequently preoccupied with suicide.  Problems were reported 
with memory loss and hygiene.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 43.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), a GAF score from 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

During the August 2004 VA psychiatric examination, the 
veteran reported that he experiences nightmares of Vietnam, 
difficulty concentrating, difficulty sleeping, depression, 
and a sense of detachment or estrangement from other people.  
He has no social life other than weekly trips to the local 
VFW and American Legion posts and spends most of his time at 
home.  The examiner found the veteran's orientation, hygiene, 
appearance, and communication to be normal.  However, the 
veteran exhibited abnormal mood and affect as well as 
depression and anxiety.  The veteran's speech was normal and 
the examiner indicated there was no evidence of panic 
attacks, delusions, hallucinations, or ritualistic obsession.  
Although judgment was intact, abstract thinking was absent.  
The examiner indicated that the veteran had problems 
establishing and maintaining work relationships and had 
diminished social relationships due to his avoidance of 
socialization with other people.  The examiner noted that the 
veteran was not a danger to himself or to other people and 
assigned a current Global Assessment of Functioning (GAF) 
score of 61, indicative of some mild symptoms or impairment.    

During the September 2006 Travel Board hearing, the veteran 
testified that he last worked as an assembly supervisor in 
2001 where he occasionally got into arguments with his 
coworkers, but was laid-off and has been unable to maintain 
employment due to his PTSD ever since.  He has been divorced 
twice and does not keep in touch with his former spouses, but 
maintains a good relationship with his adult daughter, with 
whom he talks approximately once per month.  He admitted to 
having suicidal ideations occasionally but testified that he 
could never go through with shooting himself.  The veteran 
described problems with sleep, concentration, depression, and 
memory loss.  He experiences nightmares approximately four 
times per month.  

The Board finds that this evidence most accurately reflects 
an overall disability picture that most closely approximates 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  
Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 70 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Rather, the evidence of psychiatric 
symptoms, social detachment, and industrial inadaptability 
demonstrates the degree of social and occupational disability 
contemplated by the rating criteria for the 70 percent 
rating. Id.  There is some discrepancy in the record as to 
suicidal ideation; however, the therapist has reported it and 
the veteran has testified to suicidal thoughts.  Accordingly, 
resolving doubt in the veteran's favor and applying the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
evidence supports a 70 percent initial disability rating for 
PTSD.  38 C.F.R. § 4.3.  To that extent, the appeal is 
granted.  

On the other hand, the Board finds that the criteria for a 
100 percent rating are not met.  Although the veteran does 
have serious symptoms, the manifestations of his PTSD are not 
on par with gross thought disorder, delusions or 
hallucinations, persistent danger to self or others, and 
other symptoms of the degree that would result in total 
occupational and social impairment.  38 C.F.R. § 4.7.   He 
generally attends to his activities of daily living.  He is 
able to retain contact with family members.  There is no 
evidence that he suffers from delusions, hallucinations, or 
suicidal or homicidal ideations that would render him a 
danger to self or others.  Absent evidence of that degree of 
disability, the Board cannot conclude that a schedular 100 
percent disability rating is in order. Id.    

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
November 2002 and March 2004, as well as in the February 2004 
statement of the case and November 2004 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the February 2004 
statement of the case and November 2004 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the February 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with general notice to submit evidence 
relevant to his claim by letter dated March 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran provided such notice by 
letter dated March 2006.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided additional VA records and lay evidence 
in the form of his own written statements and oral testimony 
at his September 2006 Travel Board hearing.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, a 70 percent initial disability rating for PTSD is 
granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


